TurNEY, J.,
dissented as follows:
I do not concur. Mrs. Aiken employed the same channel for repudiation of the action of Humes and Scott through which she received information they were so acting. She might very reasonably suppose *542that if her solicitor White would give her the information, he would advise Humes and Scott- of her disapproval. It was more the duty of Humes and Scott to know they were regularly, employed than it was of Mrs. A. to be looking after them. They should have fully satisfied themselves that Haynes was authorised to employ. Failing to do so they acted at their risk, or on the liability of Haynes. Mrs. Aiken was not called on by the facts to repudiate farther than she did.
I am of opinion the opinion of the court lays down 'a., rule of presumption entirely too strong for application to absent litigants.